DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Election/Restrictions
Applicant’s election without traverse of Claims 1-4, 6, 8, 10, 11, 13, 14, 19, 21, 28, and 34 in the reply filed on 7/18/2022 is acknowledged.
Claim 42 is withdrawn from consideration.
Claims 5, 7, 9, 12, 15-18, 20, 22-27, 29-33, 35-41 are cancelled. 

Allowable Subject Matter
Claim(s) 1-4, 6, 8, 10, 11, 13, 14, 19, 21, 28, and 34 is/are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features described below. However, this claim cannot be considered "allowable" at this time due to the rejection(s) under U.S.C. 112(b) set forth in this Office Action.  Therefore upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office Action, further consideration of this claim with respect to the prior art will be necessary.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 11 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 11 recites 
a temperature range neither as low as a user wants to cool to or as high as a user wants to reject heat to;
and wherein the phase change material (PCM) is selected which has a phase change temperature of about 10C - 20°C or about 100C - 150C above the temperature that we require to cool 
The language “as a user wants” and “we require to cool” requires the inclusion of a human being.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8, 10, 11, 13, 14, 19, 21, 28, and 34    rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites
“at least one or a series of temperature and/or pressure sensors capable of monitoring the temperature and/or pressure of the phase change material (PCM) in the heat battery” at line 6.  The use of “at least one” means that a plurality of sensors may be present.  If so, then it is not clear how this would differ from “a series” of sensors.      
	Line 12 recites, “wherein there is a series of temperature and/or pressure sensors immersed in the phase . . ”  It is not clear if these are the same sensors previously recited in the claim.
	Further, it is not clear if the system can have only temperature sensors or only pressure sensors, or if at least one of each is required.  See additional comments below regarding this item of confusion.
	The claim recites, “the heat battery and provides an indication when the refrigerant flow should be switched.”  The meaning of “should be switched” is not clear.  The claim does not provide any features for “switching” the refrigerant flow. 
Claim 2 recites
“the temperature and/or pressure measurements are conducted constantly and/or continuously or periodically such as every 30 seconds or every minute.”
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “constantly and/or continuously or periodically”, and the claim also recites “such as every 30 seconds or every minute”, which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 3 recites
“temperature and/or pressure sensors provide real-time temperature and/or pressure measurements which allows the temperature and pressure of the phase change material (PCM) to be monitored along with a measurement of the level of charge in the phase change material (PCM).  See the comments regarding parent claim 1.  If a system has only temperature sensors, for example, how will this the temperature measurement be used to determine the level of charge? 
Claim 4 recites
“condenser and evaporator which are functioning as either a heat source and/or heat sink.”  In the traditional uses of these terms, a condenser will always be a heat source and an evaporator will always be a heat sink.  The quoted language is not clear because it at least implies that both the condenser and the evaporator can function as either a heat source or a heat sink.     
Claim 8 recites, 
	wherein the apparatus is in a vertical or substantially vertical orientation;
a liquid containing vessel containing refrigerant is located above or substantially above the compressor
the liquid containing vessel is located vertically or substantially vertically between the evaporator and the condenser.
The term “substantially” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 10 recites, 
“a paraffin material, such as decane e.g. forming a PCM with a phase change transition temperature of about 25°C to 35°C or about -30°C, with optionally additives to improve nucleation, crystallisation rates and/or cyclability”.
“paraffin material” is a broad limitation followed by a narrower limitation “decane”.  The use of the term “optionally” makes ”additives” a narrower limitation following a broader limitation.
The temperature limitation does not make sense.  25-35 C is above the freezing point if water while -30 C is below the freezing point of water.  The office suspects that -30 C should not have the minus sign in front of it, in which case there is again, a narrow limitation 30 C following a broader limitations 25-35 C.    
NOTE:  the remainder of the PCM materials recited in this claim use the same terminology and need to be addressed.
Claim 11 recites, 
“a phase change temperature of about 10C - 20°C or about 100C - 150C”
“a pressure 1 - 10 BarG or preferably about 1 - 5 BarG”
In each case there is a broad limitation followed by a narrower limitation, rending the claim indefinite.
The claim further recites, 
“as a user wants” and “that we require to cool”.  Does the system require action from one person, or more than one person?
The phrase “e.g. lowest temperature” is a narrow limitation following a broader limitation. 
Claim 13 
The claim recites broad limitations followed by narrower limitations, for pressure and temperature.
The claim recites, “a phase change material (PCM) is selected which has a phase change temperature of about 1°C - 20°C or about 10°C - 15°C above the temperature (e.g. minimum temperature) of the ambient condition in which the heat pump is sourcing it's heat energy”.  The meaning of this is not clear.  Given the range of ambient conditions in which the system might operate, how many different phase change materials need to be included?    
The meaning of “the pressure refrigerant would evaporate at given the design conditions minimum ambient temperature” is not clear.  Does this mean the “the pressure refrigerant would evaporate at, at 
Claim 21
The claim recites, 
“a reversing valve to reverse the flow of refrigerant when required and switch between charging and/or discharging”
The use of “when required” is confusing.  When else would the valve be switched?  Further, is “reverse the flow” and “switch between” two different things, or is the flow reversed to “switch between”.
The phrase, “there is a further valve which functions as a check valve” is confusing.  Further than what?    
Claim 28
“a dryer such as a filter dryer” is a broad limitation followed by a narrower limitation.  “optionally located” is indefinite, because it is not clear if the element is required or not.    
Claims dependent upon those specifically discussed above are likewise rejected for incorporating the deficiencies of the parent claims.   


Reasons for Indication Allowable Subject Matter
Regarding independent claim 1, the closest prior art of record is US 2006/0032623 to Tsubone.  Tsubone teaches a vapour compression apparatus comprising: a pumping device (compressor 1, Fig. 1) which is used to pump a refrigerant; a condenser (4, par. 107, Fig. 1) which is capable of condensing the refrigerant; an evaporator (25, Fig. 1, par. 53) which is capable of evaporating the refrigerant; a heat battery (8, Fig. 1, 2) comprising a phase change material (PCM) (14, Fig. 2, phase change material described at par. 77); at least one (31, Fig. 1, par. 56) or 
The art of record does not teach, in an obvious combination with the other elements of claim 1,  
wherein there is a series of temperature and/or pressure sensors immersed in the phase change material (PCM) which provides a real-time indication of the temperature and pressure of the heat battery and provides an indication when the refrigerant flow should be switched.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/           Primary Examiner, Art Unit 3763